Citation Nr: 0836140	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-29 274	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10% for cystic 
acne of the scalp, face, and neck.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 2001 to July 
2003.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2004 rating action that granted service 
connection and assigned an initial 10% rating for cystic 
acne.  Because the claim for a higher initial rating involves 
a request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

By rating action of March 2007, the RO assigned separate 
initial 10% ratings for cystic acne of the scalp, face, and 
neck, and for cystic acne of the thorax, axilla, buttocks, 
and groin areas.

By decision of January 2008, the RO remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.

For the reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) 
includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

As noted above, in January 2008 the Board remanded the issue 
on appeal to the RO for further development of the evidence, 
to include affording the veteran a VA dermatological 
examination to obtain additional medical information 
necessary to equitably adjudicate this claim.  In May 2008, 
the veteran was furnished notice of the date, time, and place 
of the examination scheduled for a date in June, but he 
failed to report for the examination.  

Appellate review discloses that there is a question as to 
whether the veteran was notified of the June 2008 examination 
at his current, correct address of record.  A March 2007 RO 
letter to the veteran was sent to him at a street address 
(Patee) in St. Joseph, Missouri 64507.  A subsequent June 
2007 RO letter was sent to the veteran at a different street 
address (Charles) in St. Joseph, Missouri 64506.  A January 
2008 RO letter was then sent to him at the previous street 
address (Patee) in St. Joseph, Missouri 64507.  Yet the May 
2008 notice to report for a June 2008 VA examination was sent 
to the veteran at a completely different street address 
(Angelique) in St. Joseph, Missouri 64501.

Under the circumstances, the Board finds that the RO should 
clarify the veteran's correct, current address of record, 
enlisting the assistance of his representative, as 
appropriate, and ascertain the correct, current address to 
which VA notices in connection with his pending claim may be 
mailed.  Thereafter, the veteran should be given another 
opportunity to report for a VA dermatological examination to 
resolve the claim on appeal.
 
The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655(a), 
(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
veteran does not report for the scheduled examination, the RO 
must obtain and associate with the claims folder a copy of 
any notice of the date and time of the examination sent to 
him by the VA medical facility at which it was to have been 
conducted.  In this regard, the RO is advised that an 
"original claim" includes a claim for a higher rating 
following an initial grant of service connection, and that 
this is not a "claim for increase."  See Shipwash v. Brown,        
8 Vet. App. 218 (1995).  Thus, in adjudicating the claim on 
appeal in the event of the claimant's failure to report for 
the examination, the RO should rate it based on the evidence 
of record, and not merely deny it as reflected in the July 
2008 Supplemental Statement of the Case (SSOC).

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should clarify the veteran's 
correct, current address of record, 
enlisting the assistance of his 
representative, as appropriate, and 
request him to provide a current address 
to which VA notices in connection with 
his pending claim may be mailed.  All 
responses received should be associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
contacted at his correct address of 
record and scheduled for a dermatological 
examination to determine the nature and 
degree of severity of his cystic acne of 
the scalp, face, and neck.  The entire 
claims folder must be provided to the 
examiner, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    
  
The examiner should report the length and 
width of any and all scars of the head, 
face, and neck, and specify, as to each 
scar, whether the surface contour of any 
scar is elevated or depressed on 
palpation, or whether any scar is 
adherent to underlying tissue.  The 
examiner should report any area, in sq. 
in. or sq. cm., that the skin is hypo- or 
hyper-pigmented, or indurated and 
inflexible, or the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.), or underlying soft tissue 
is missing.  The examiner should also 
report whether any scars cause 
disfigurement, with visible or palpable 
tissue loss, and gross distortion or 
asymmetry of 1, 2, 3, or more features or 
paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, and lips).  The 
examiner should comment as to whether any 
scar limits the function of any affected 
body part.  The examiner should state 
whether the veteran's acne is superficial 
(comedones, papules, pustules, 
superficial cysts) or deep (with deep, 
inflamed nodules and pus-filled cells), 
and if deep, whether the acne affects 
more or less than 40% of the face and 
neck.  The examiner should state whether 
alopecia is present, and if so, the 
percentage of the scalp that is affected.           

The examiner should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusion reached, in a 
typewritten report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include proper 
application of the provisions of 38 
C.F.R. § 3.655(a), (b) with respect to 
rating a claim for a higher rating 
following an initial grant of service 
connection based on the evidence of 
record.   

6.  If the benefit sought on appeal has 
not been granted to the veteran's 
satisfaction, the RO must furnish him and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

